FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0083047 to Stenfort in view of U.S. Patent No. 5,440,729 to Kimura.

Stenfort discloses:
1. A peripheral device comprising:
a memory (Fig. 2, memory 204); and
at least one processor coupled to the memory (Fig. 2, controller 210), the atleast one processor performing operations, the operations comprising:
detecting a failure related to the peripheral device, and notifying a host device of occurrence of the failure (paragraphs 38-39 and Fig. 3, steps 304-306);
when receiving a request for failure information relating to the failure from the host device after notifying of the occurrence of the failure, transmitting the failure information to the host device (paragraph 40 and Fig. 3, steps 308-310) and initializing the peripheral device depending on an instruction for initialization from the host device (paragraph 41 and Fig. 3, step 314); and
when not receiving the request from the host device after notifying of the occurrence of the failure, storing the failure information in the memory (paragraphs 28 and 34-35), initializing the peripheral device after storing the failure information (paragraphs 40 and Fig. 3, steps 308, 312, 314).



Kimura teaches transmitting the failure information read out from the memory to the host device when receiving the request for the failure information from the host device after initializing the peripheral device (column 1, line 60-column 2, line 8).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Stenfort by transmitting the failure information after resetting the device, as taught by Kimura.  A person of ordinary skill in the art would have been motivated to do so in order to preserve the failure information, without delaying failure recovery for the device.  In this manner, the device is able to be recovered in a more efficient manner.

Modified Stenfort discloses:
2. The peripheral device according to claim 1 wherein the operations further comprises connecting the memory to a maintenance device (paragraph 27 and Fig. 2 – memory 204 in drive 202 connected to host device 208).

7. The peripheral device according to claim 1, wherein the operations further comprises storing, when storing the failure information in the memory, a flag indicating that the failure information is not acquired together (paragraphs 30-31 and Table 1).

12. A method performed by a peripheral device, the method comprising:
detecting a failure related to the peripheral device, and notifying a host device of occurrence of the failure (paragraphs 38-39 and Fig. 3, steps 304-306);
when receiving a request for failure information relating to the failure from the host device after notifying of the occurrence of the failure, transmitting the failure information to the host device (paragraph 40 and Fig. 3, steps 308-310) and initializing the peripheral device depending on an instruction for initialization from the host device (paragraph 41 and Fig. 3, step 314);
when not receiving the request from the host device after notifying of the occurrence of the failure, storing the failure information in a memory (paragraphs 28 and 34-35), initializing the peripheral device after storing the failure information (paragraphs 40 and Fig. 3, steps 308, 312, 314), and transmitting the failure information read out from the memory to the host device when receiving the request for the failure information from the host device after initializing the peripheral device (Kimura - column 1, line 60-column 2, line 8). 

13. A non-transitory computer-readable recording medium embodying a program, the program causing a peripheral device to perform a method, the method comprising:
detecting a failure related to the peripheral device, and notifying a host device of occurrence of the failure (paragraphs 38-39 and Fig. 3, steps 304-306);
when receiving a request for failure information relating to the failure from the host device after notifying of the occurrence of the failure, transmitting the failure 
when not receiving the request from the host device after notifying of the occurrence of the failure, storing the failure information in a memory (paragraphs 28 and 34-35), initializing the peripheral device after storing the failure information (paragraphs 40 and Fig. 3, steps 308, 312, 314), and transmitting the failure information read out from the memory to the host device when receiving the request for the failure information from the host device after initializing the peripheral device (Kimura - column 1, line 60-column 2, line 8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113